Citation Nr: 0808647	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Reinstatement of eligibility for Department of Veterans 
Affairs (VA) death pension benefits.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1954.  He died in December 1987.  The appellant and veteran 
were married in March 1964 and remained married until his 
death.  

FINDINGS OF FACT

1.  The appellant and the veteran were married in March 1964.

2.  The appellant's marriage to the veteran ended with his 
death in December 1987, and the appellant was subsequently 
awarded death pension benefits as the surviving spouse of the 
veteran.

3.  The appellant remarried in January 1990, and her death 
pension benefits were correctly terminated on the basis that 
she was no longer the unremarried surviving spouse of the 
veteran.  

4.  The appellant's remarriage was terminated by divorce in 
November 1998.  

5.  There is no basis in law for reinstatement of eligibility 
for death pension benefits.


CONCLUSION OF LAW

The appellant is not entitled to reinstatement of VA death 
pension benefits, as a matter of law.  38 U.S.C.A. §§ 101, 
103, 1541 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.50, 
3.53 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; to indicate which information and evidence VA will 
obtain and which information and evidence the claimant is 
expected to provide; and to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The U.S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based upon an interpretation of 
law, rather than consideration of factual evidence.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

In this case, the facts are not in dispute and there is no 
possibility that the appellant may be able to submit any 
additional evidence that is pertinent to the issue in 
contention.  As will be shown below, resolution of the 
appellant's appeal is dependent upon interpretation of the 
statutory and regulatory law pertaining to restoration of 
death pension benefits to a remarried surviving spouse.  

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies 
regarding VCAA notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in March 1964.  The 
veteran died in December 1987.  The appellant subsequently 
filed a claim for VA benefits as the veteran's surviving 
spouse, and was awarded death pension benefits, effective 
February 1987.  The appellant remarried G.E.P. in January 
1990, and her death pension benefits were terminated in May 
1991, due to her remarriage.  The appellant's remarriage to 
G.E.P. was terminated by divorce in November 1998.  

The appellant is seeking restoration of VA benefits she 
received after the veteran's death but prior to her 
remarriage to G.E.P.  


Governing law provides that death pension may be paid to the 
surviving spouse of a veteran if certain requirements are 
met.  38 U.S.C.A. § 1541 (West 2002).  

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and, except as provided in section 3.55, has 
not remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. 
§ 3.50 (2007).

In this case, the appellant's remarriage in 1990 ended her 
status as the surviving spouse of the veteran, and therefore 
she lost eligibility for the death pension benefits which she 
had been receiving due to the death of the veteran in 1987.  
She now contends that the termination of her remarriage by 
divorce in November 1998 should permit reinstatement of her 
eligibility for death pension.  In her notice of disagreement 
in response to the RO's unfavorable decision, in her 
substantive appeal on VA Form 9, and in a letter to one of 
her U.S. Senators, she has quoted language from a VA 
pamphlet, Federal Benefits for Veterans and Dependents, to 
the effect that a remarried surviving spouse can again become 
eligible for certain VA benefits if the remarriage ends in 
divorce.  However, as will be discussed below, that 
restoration of status as a surviving spouse does not apply in 
cases involving death pension.

Under pertinent law, the surviving spouse of a veteran who 
has remarried may obtain restored eligibility for certain 
benefits if the remarriage has been terminated by divorce.  
38 U.S.C.A. § 103(d)(2), (5); 38 C.F.R. § 3.55(a)(3), (4).  
The benefits specified in the statute and regulation are 
dependency and indemnity compensation (DIC), medical care for 
survivors and dependents of certain veterans, educational 
assistance, and housing loans.  Id.  In this case, the 
appellant has never established entitlement to any of those 
listed benefits.  The claims file reflects that the veteran 
had no service-connected disabilities and had been receiving 
non-service-connected disability pension benefits before his 
death.  The appellant has never received DIC (which is 
payable in cases of death due to service-connected 
disability); before her remarriage, she was in receipt of 
pension for the non-service-connected death of the veteran.

The Board has carefully reviewed the evidence of record in 
this case and finds that reinstatement of death pension 
benefits is legally precluded.  The statute cited above is 
clear and unambiguous in providing that the reinstatement of 
benefits following the dissolution of a remarriage is limited 
to DIC, medical care for survivors and dependents of certain 
veterans, educational assistance, and housing loans.  There 
is no provision in law to reinstate death pension benefits 
based on the appellant's 1998 divorce.  Therefore, the Board 
finds the appellant is not entitled to reinstatement of VA 
death pension benefits.  

The Court of Appeals for Veterans Claims has held that in a 
case such as this, where the law, as opposed to the facts, is 
dispositive of the claim, the claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

Restoration of death pension benefits is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


